         Case 1:16-cv-01724-RC Document 117 Filed 06/21/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

WILDEARTH GUARDIANS, et al.,
       Plaintiffs,
v.
BERNHARDT, et al.,
       Federal Defendants,
                                                               Case No. 1:16-cv-01724-RC
and

WESTERN ENERGY ALLIANCE,
PETROLEUM ASSOCIATION OF
WYOMING, et al.

       Defendant-Intervenors.


           WESTERN ENERGY ALLIANCE AND PETROLEUM ASSOCIATION
              OF WYOMING’S RESPONSE TO MOTION TO ENFORCE
              MARCH 19, 2019 MEMORANDUM OPINION AND ORDER


       Western Energy Alliance and Petroleum Association of Wyoming (collectively, the

“Alliance”), by and through undersigned counsel, respectfully opposes the Motion and adopts

and incorporates the arguments made by Federal Defendants, Intervenor-Defendant States of

Wyoming and Utah, and Intervenor Defendant American Petroleum Institute in their Oppositions

to Plaintiffs Motion to Enforce. Docs 114, 115, and 116.

       In particular, the Court’s injunction expired on its own terms upon BLM’s issuance of the

supplemental NEPA analysis. See Doc. 114 at 2-3. Thus there is no Order to enforce. To seek to

preserve the new “status quo” Plaintiffs are required to follow the procedures to file under

F.R.C.P. 65 and meet their burden to show they are entitled to such relief.

       Plaintiffs admitted that any challenge to BLM’s supplemental NEPA analysis would

constitute a new final agency action requiring the filing of an amended complaint. Doc. 103 at 2.
         Case 1:16-cv-01724-RC Document 117 Filed 06/21/19 Page 2 of 3



If they seek new relief in connection with that new challenge, they are required to follow the

procedures laid out in the Federal Rules.

                                        CONCLUSION

       For the reasons stated in Federal Defendants’, Intervenor-Defendants’ States of Wyoming

and Utah, and Intervenor Defendant American Petroleum Institutes’ Oppositions to Plaintiffs

Motion to Enforce [Docs 114, 115, and 116], Alliance respectfully requests this Court deny

Plaintiffs’ Motion.

       Respectfully submitted this 20th day of June, 2019.

                                                   /s/ Bret Sumner
                                                   Bret Sumner (DC Bar # 464494)
                                                   bsumner@bwenergylaw.com
                                                   Jim Martin, Pro Hac Vice
                                                   jmartin@bwenergylaw.com
                                                   Michael Cross, Pro Hac Vice
                                                   mcross@bwenergylaw.com
                                                   BEATTY & WOZNIAK, P.C.
                                                   216 Sixteenth St., Suite 1100
                                                   Denver, CO 80202-5115
                                                   Telephone: 303-407-4499
                                                   Fax: 800-886-6566

                                                   Attorneys for Defendant-Intervenors
                                                   Western Energy Alliance and Petroleum
                                                   Association of Wyoming




                                               2
         Case 1:16-cv-01724-RC Document 117 Filed 06/21/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of June, 2019, I caused a true and correct copy of the

foregoing to be filed with the Court electronically through the CM/ECF system, which will serve

the foregoing by electronic means on all counsel of record in this case.



                                                     /s/ Bret Sumner




                                                 3
